—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered December 21, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 8 years to life, unanimously affirmed.
The record, viewed as a whole, establishes that defendant’s waiver of his right to appeal encompassed all aspects of the case, including the suppression ruling (see, People v Kemp, 94 NY2d 831; People v Allen, 82 NY2d 761). Accordingly, defendant’s challenge to the suppression hearing ruling is foreclosed. In any event, defendant’s suppression motion was properly denied. Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Saxe. JJ.